Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline (while only independent claim 1 is shown, independent claim 8 contains similar limitations):

A fuel additive system, comprising:
a fuel supply including an intake manifold, a fuel tank, a fuel supply line, and a fuel delivery system; and
a fuel additive supply fluidly connected to the fuel supply for adding fuel additive to fuel from the fuel supply, the fuel additive supply includes a fuel additive tank and a fuel additive supply line connecting the fuel additive tank to the fuel supply;
a coupling member connecting the fuel additive supply line to the fuel supply line, the coupling member has a fuel first pipe and a fuel additive second pipe that intersect at a mixing chamber located in a central portion of the fuel first pipe between a first end and a second end of the coupling member, wherein the coupling member utilizes the Venturi effect to pull a controlled amount of fuel additive into diesel fuel passing through the fuel supply line and the fuel first pipe so as to produce an additive fuel mixture without the need for a pump forcing fuel additive through the fuel additive supply line, the fuel additive second pipe is positioned beneath the first fuel pipe and the mixing chamber, such that the fuel additive is only pulled into the mixing chamber when the fuel flows through the system and the fuel additive tank is positioned such that it remains above an access opening connecting the central portion of the fuel first pipe with the second end of the fuel additive second pipe, and the coupling member includes a housing provided with first, second and third access apertures allowing respectively for the housing further including at least one mounting bracket for selective attachment of the housing to various support structures of a vehicle.

Overall, functionally similar fuel additive systems are known in the art; for example, see Neely (US Pat No 4,346,689). Additionally, it is generally known to utilize pump-less venturi systems to mix additives in to fuel streams; for example see Fox Valves (Fox Valve Liquid Eductors Data Sheet, Fox Bulletin 111, 2017). Also see the detailed rejection of 28 December 2020.
However, the specific structural elements and arrangement details, especially of the housing, noted above, in totality with the remainder of the limitations, are sufficiently limiting to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747